Citation Nr: 0213069	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  95-28 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for residuals of fracture of the left tibia and fibula, with 
complete nerve paralysis of the left posterior tibial nerve 
and one-inch shortening of the left leg, on an extraschedular 
basis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to January 
1972.  

This matter originated in a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied an increased rating for 
residuals of fracture of the left tibia and fibula with 
complete paralysis of the left posterior tibial nerve and 
one-inch shortening of the left leg (left leg disorder).  The 
veteran disagreed with the determination, and this appeal 
ensued.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in September 1998, the Board granted a 30 
percent rating, but no higher, for residuals of a laceration 
of the left Achilles tendon and denied a schedular rating in 
excess of 30 percent for residuals of fracture of the left 
tibia and fibula, with complete nerve paralysis of the left 
posterior tibial nerve and one-inch shortening of the left 
leg.  However, the Board remanded to the RO for initial 
consideration the issue of entitlement to an extraschedular 
rating for the service-connected left leg disorder under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In October 1998, the 
RO found that extraschedular consideration was not warranted.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  It is not shown that the service-connected left leg 
disorder is productive of such unusual or exceptional 
disability factors as to render impractical the regular 
schedular standards.  


CONCLUSION OF LAW

An extraschedular evaluation for the service-connected left 
leg disorder is not warranted.  38 U.S.C.A. § 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.321(b)(1) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002).  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
and 3.326) (regulations implementing the VCAA).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not the subject of a final decision by VA as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002); see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); Bernklau v. Principi, 291 
F.3d 795, 803-6 (Fed. Cir. 2002).  

The veteran long ago established service connection for his 
left leg disorder by filing a formal claim for compensation 
that provided necessary information at that time.  He claimed 
an increased rating for his left leg disorder by filing a 
formal claim (VA Form 21-526) for that benefit in January 
1995.  His representative in a brief submitted in July 1998 
expressly raised the request for extraschedular evaluation 
for the left leg disorder.  No particular application form is 
required.  Thus, there is no issue as to provision of a form 
or instructions for applying for the benefit.  38 U.S.C.A. § 
5102; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)(2)).  

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  In January 1999, the RO provided the 
veteran and his representative with a supplemental statement 
of the case that essentially set forth the criteria for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  
This document also noted the evidence considered by the RO 
and the analysis of the facts as applied to the legal 
criteria set forth therein, thereby informing the veteran of 
the information and evidence necessary to substantiate his 
claim for extraschedular consideration.  

The pertinent provisions of the VCAA were set forth in a 
statement of the case issued to the veteran and his 
representative in July 2002, albeit concerning an issue not 
precisely relevant to the specific issue now before the 
Board.  This document also set forth the specific provisions 
of 38 C.F.R. § 3.321(b)(1).  Some of the provisions of the 
VCAA were also described in correspondence sent to the 
veteran in February 2002 advising him of a determination 
rendered by the RO earlier that month.  In view of the 
foregoing, and in view of the extensive evidentiary 
development undertaken in this case, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be obtained by VA 
is not an issue in this case.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA has informed the veteran of the 
type of information and evidence necessary to substantiate 
his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159(c), 
(d)).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c)(1-3)).  

The evidence necessary to adjudicate the remaining issues on 
appeal, including pertinent private medical evidence, has 
been obtained in this case.  No further development of 
information within the control of the government is necessary 
to an equitable disposition of this appeal.  Neither the 
veteran nor his representative has pointed to any such 
evidence that needs to be obtained, and the Board is aware of 
none.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  
The veteran has been afforded a series of VA examinations, 
including orthopedic and neurologic examinations, beginning 
in 1995.  As indicated below, the veteran also underwent an 
orthopedic examination focusing primarily on his neck and 
back disorders in October 2001.  The record does not contain 
a specific medical opinion regarding the extent to which his 
service-connected left leg condition interferes with 
employment, however, the issue that remains is really an 
adjudicative, not a medical determination.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998) (Board has fact-finding authority to 
assess the quality of the evidence before it, including the 
duty to analyze its credibility and probative value, as well 
as authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its 
relationship to other items of evidence).  The medical 
evidence is sufficiently abundant that the overall disability 
picture is relatively clear and permits a determination as to 
whether an extraschedular evaluation is warranted.  Further 
medical evaluation is unlikely to render that disability 
picture in greater relief, at least insofar as extraschedular 
consideration is concerned.  The record as a whole 
demonstrates that VA has undertaken reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim for the benefit sought.  The Board 
concludes that no reasonable possibility exists that further 
assistance to the veteran would aid in substantiating his 
claim for an extraschedular evaluation for his service-
connected left leg disorder.  See 38 U.S.C.A. § 5103A(a)(2).  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of this appeal 
under the VCAA, poses no harm or prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  Additionally, the Board's consideration of 
the VCAA regulations in the first instance is not prejudicial 
to the veteran because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

The veteran seeks an extraschedular evaluation for his 
service-connected left leg condition.  The RO found that such 
consideration was not warranted and therefore did not forward 
the claim to VA Central Office for extraschedular 
consideration.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).  

Under the provisions of 38 C.F.R. § 3.321(b)(1), an 
extraschedular evaluation is warranted only if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

The record shows that in July 1970, the veteran sustained an 
open fracture of the left tibia and fibula with associated 
laceration of the Achilles tendon, flexor hallucis longus, 
and posterior tibial artery and nerve.  The fracture was 
treated by plaster dressing after the initial debridement, 
and the Achilles and flexor hallucis longus tendons were 
repaired.  A one-inch segment of the posterior tibial nerve 
was lost.  He had one-inch shortening of the left leg as a 
residual of the fracture.  He had limited motion of the 
ankle, especially with dorsiflexion and eversion, as a result 
of laceration of the Achilles tendon.  A rating decision 
dated in March 1972 granted service connection for fracture, 
left tibia and fibula, with complete paralysis of the left 
posterior tibial nerve and one-inch shortening of the leg, 
with assignment of a 30 percent disability rating for this 
condition.  The RO also granted service connection for 
residuals of laceration of the left Achilles tendon, with 
assignment of a 10 percent disability rating for this 
condition.  

In addition to the service-connected left leg disorder rated 
30 percent disabling, the service-connected residuals of a 
laceration of the left Achilles tendon are now also rated 30 
percent disabling.  Service connection has also been 
established for severe pes planus with hammertoes, left foot, 
rated 30 percent disabling; a disability of the thoracolumbar 
spine, rated 20 percent disabling; chronic cervical strain, 
rated 10 percent disabling; and a chronic pressure ulcer 
beneath the left first metacarpophalangeal joint, rated 
noncompensably disabling.  The combined service-connected 
evaluation was 80 percent, effective from May 1998, and 60 
percent, effective from April 2002.  

Although the veteran has been treated over the years for his 
left leg disorder, the record is devoid of any evidence 
showing frequent hospitalizations for the left leg disorder 
since he reopened his claim for an increased rating in 
January 1995.  Moreover, the evidence does not support a 
finding that the left leg disorder, by itself, has resulted 
in marked interference with employment.  Rather, the record 
shows that the veteran has a number of disabilities that have 
interfered with employment.  

The report of a spinal evaluation by Carl Goodman, M.D., 
dated in September 1997 indicates, in pertinent part, that 
the veteran stated that he was having increasing problems 
doing his work as a mail handler because of inability to sit 
or stand and difficulty moving about.  It was noted that he 
had 3/4-1 inch shortening of the left leg with atrophy of all 
musculature due to the old fracture injury.  He had limited 
movements of the left foot and ankle.  Dr. Goodman concluded 
that the veteran would need to retire on disability due to 
inability to stand, sit, or do any activity as a result of 
his disabling injuries to the leg and back.  

The veteran also submitted a letter dated in September 1997 
from Richard Havens, D.P.M., to the United States Postal 
Service.  It was indicated that the veteran had 1/2 inch 
shortening of the left leg, complete sensory loss on the 
plantar aspect of the left foot up to the posterior aspect of 
the leg near the Achilles tendon, and greatly diminished 
motor control of the intrinsic muscles of the left foot.  He 
also had arthritis of the left ankle.  It was indicated that 
the veteran's problems would get worse with time and that the 
lack of sensation would result in more arthritic changes.  It 
was felt that the veteran could be forced into non-weight 
bearing for his left leg if the conditions became severe 
enough.  

The veteran also submitted the certification of a health care 
provider describing his left foot and leg problems, 
consistent with the medical evidence discussed above.  His 
application for disability retirement was approved in 
November 1997.  

The foregoing evidence shows that more than just the service-
connected left leg condition was implicated in the disabling 
manifestations that interfered with the veteran's employment 
with the Postal Service.  Subsequent VA examination and 
treatment reports indicate, for example, that the veteran has 
problems of the thoracolumbar and cervical spine that 
complicate his disability picture.  The evidence shows that 
his left leg condition, while significantly disabling, is 
hardly the only problem affecting his employment.  

Moreover, the record contains indications that despite his 
disability retirement from the Postal Service and his left 
leg disorder, the veteran has been able to engage in 
significant physical exertion.  

When the veteran was seen at the VA outpatient clinic in 
December 2000, he underwent a physical examination that found 
that he was awake, alert and oriented in three spheres and 
was in no acute distress or acute pain.  A number of medical 
problems were noted, but his chief complaint was not his left 
leg condition but the new onset of bilateral shoulder pain.  
The residuals of a motor vehicle accident in 1996 with 
multiple fractures were merely noted.  

When seen in the VA outpatient clinic on two occasions in 
April 2001, the veteran's complaints again focused on 
disorders unrelated to his left leg condition.  His chief 
complaint was of persistent neck pain and spasm radiating to 
both shoulders, which had persisted for three months.  A 
course of physical therapy seemed to resolve his neck 
complaints.  

On VA examination in October 2001, however, the veteran 
claimed that any vigorous activities such as raking leaves or 
picking up more than 20 pounds, or not having his pillow 
adjusted correctly when he slept precipitated his neck pain.  
During a flare-up of neck pain, he said, the pain was at 
least 8 to 9.  He said that this level of pain occurred at 
least two times a week and would last when it occurred for 
two to three hours.  He said that during a flare-up, he had 
limited neck movement that made it difficult to do even 
household chores.  

The veteran asserted that as a result of the injury affecting 
the left lower extremity, his symptoms of leg pain and back 
pain were made worse by his duties at work, which involved 
prolonged walking and standing.  He reported that he had 
pain, stiffness, and easy fatigability involving the 
thoracolumbar segment of the spine.  It was reported that he 
had been referred to physical therapy for back exercises and 
assistance with management of his back problems.  He said 
that when he had a flare-up of his low back pain, it was 10 
on a scale of 1 to 10 with 10 being the worst possible pain.  
He stated that he had frequent flare-ups and had severe 
flare-ups at least one to two times a month with a one to 
five-day recuperation period required after he developed the 
severe low back pain.  The precipitating factors were similar 
to those that precipitated his neck pain, and also included 
such repetitious movements as mopping, vacuuming, and 
prolonged sitting or standing.  He indicated that he did no 
shopping because he could not walk around for that long 
without having to sit or lie down.  He further reported that 
with a flare-up, his activity was usually impaired by 80 to 
90 percent.  He said that he had to stop whatever activity he 
was doing whenever he got back pain.  He further reported 
that prior to his retirement in 1990, he would have 
exacerbations of his back pain, which were brought on by the 
prolonged standing at work, and that this was part of the 
decision to have him medically retired.  

It is apparent from the evidence of record that the left leg 
disorder is significantly disabling.  Indeed, the VA 
orthopedic examiner found in November 1998 that the veteran 
walked with an obvious limp that was due to his leg injury 
and not to his back injury.  However, it is equally obvious 
that the veteran has a number of disabilities that result in 
functional impairment that together result in interference 
with employment.  

The rating schedule is designed to compensate for average 
impairments of earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (emphasis added).  The adverse occupational 
effect of the service-connected left leg disorder is 
contemplated in the 30 percent rating now in place.  The 
record does not show, in the Board's view, such an 
exceptional or unusual disability picture, with related 
factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards.  

Based on these considerations, the Board finds that the RO 
did not err in finding that an extraschedular rating was not 
warranted and thus in not referring this claim to the 
Director of the VA Compensation and Pension Service for an 
initial determination.  See Floyd v. Brown, 9 Vet. App. at 
95.  It follows that the claim for an extraschedular 
evaluation for the service-connected left leg disorder must 
be denied.  The evidence is not so evenly balanced as to 
raise doubt concerning any material issue.  38 U.S.C.A. § 
5107(b).  


ORDER

An extraschedular evaluation for residuals of fracture of the 
left tibia and fibula, with complete nerve paralysis of the 
left posterior tibial nerve and one-inch shortening of the 
left leg, is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

